Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2014

                                    No. 04-14-00479-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., A
                      MENTALLY ILL PERSON,

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2014-MH-2027
                     Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER
        The State’s Motion for Extension of Time to file brief is hereby GRANTED. The State’s
Brief is due January 12, 2015.



                                                  ___________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court